DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

It is noted that claims 52-55 were filed after-final on 4/13/2022. The claims were not entered. The claims did not need to be annotated for amendments and should have been identified as “(New)” claims in the 5/16/2022 filing. In the interest of compact prosecution, claims 52-55 as amended are being considered as new claims, as the errors do not impact the consideration of the 5/16/2022 filings.
 
The amendments and arguments presented in the papers filed 5/16/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/14/2022 listed below have been reconsidered as indicated.
a)	The rejections of claims 34-38 and 40-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
Claim 34 requires two pairs of PCR primers for amplifying first regions located in a region and/or a gene selected from the group consisting of SEQ ID NOs: 15-199. The pairs of PCR primers do not need to amplify the entirety of a sequence selected from SEQ ID NO: 15-199. Any primer pair that amplifies any region within the sequences of SEQ ID NOs: 15-199 is encompassed by the element, including random hexamers. The sequence and length of the primers is not limited by the claim. The primer pairs also may amplify different regions within the same region and/or gene selected from SEQ ID NOs: 15-199. For example, the first pair of PCR primers amplify a 3’ region of SEQ ID NO: 15 and the second pair of PCR primers amplify a 5’ region of SEQ ID NO: 15. Alternatively, the first pair of PCR primers amplify a 3’ region of SEQ ID NO: 15 and the second pair of PCR primers amplify a 5’ region of SEQ ID NO: 199.

Claim 34 requires two fluorescently labelled real-time quantitative PCR probes, one that is specific for the first region amplified by the first pair of PCR primers and a second that is specific for the first region amplified by the second pair of PCR primers, together the two regions are considered “said first regions” (line 8 of claim 34). The sequence and length of the probes is not limited by the claim. The two probes have the same fluorescent label. In view of the instant specification (para. 35), labels that are "the same" include labels while structurally different, are functionally (essentially) similar as they cannot be significantly differentiated by the detection technology employed. For example, structurally different fluorescent dyes may be considered "the same" if their excitation and emission spectra are (substantially or essentially) similar, or overlap to such a degree that they are able to be excited and detected simultaneously with the same wavelength(s). The claim broadly encompasses probes that are labeled with the same labeled but at different densities, i.e. the same dye but at a different number of dyes per probe. The structural difference between a quantitative PCR probe and a real-time quantitative PCR probes is not defined in the claim or in the specification. Thus, the probes broadly encompass any labeled probe.

Claim 34 as amended recites a “wherein” clause stating “said first and second pair of PCR primers and said first and second fluorescently labelled real-time quantitative PCR probes are capable of generating detectable amplified first regions from circulating cell-free DNA”. The clause is interpreted as setting forth the intended use of the primers. While clause recites a functionality of the PCR primer pairs and the fluorescently labelled real-time quantitative PCR probes, the clause does not specify any further structural limitations required by the claimed PCR primer pairs and the fluorescently labelled real-time quantitative PCR probes. The claim is interpreted as encompassing any PCR primer pairs and the fluorescently labelled quantitative PCR probes that amplify and detect a region in a region and/or gene selected from the groups consisting of SEQ ID NOs: 15-199. 

The Remarks from 9/9/2020 also acknowledge the Ehrich reference and states “SEQ ID NOs: 15-199 are known in the art to exhibit a specific differential methylation” and that “any of SEQ ID NOs: 15-199 may be used for this purpose, with the expectation that the same intended result would be achieved, for example, quantitatively detecting in a sample from an individual an amount of a species of DNA originating from cells of a given type” (p. 3). Thus, invention of claim 34 as claimed is an alternative or modification to probes and primers known in the prior art as demonstrated by Ehrich.

Claim 35 further limits claim 34 requiring a third pair of PCR primers for amplifying one other region in the human genome and a third fluorescently labeled real-time quantitative PCR probe specific for the region amplified by the third pair of PCR primers. The third probe of claim 35 has a label that is different from that shared by the first and second probes. The “one other region in the human genome” may be any region within the human genome, and is not limited to those selected from SEQ ID NOs: 15-199.

Claim 36 further limits claim 34 by requiring the composition to be contained in a single reaction/detection vessel. A PCR machine having racks for holding multiple tubes is broadly encompassed by the claim as a single reaction/detection vessel.

	Claim 37 further limits claim 34 by requiring amplified DNA regions comprising the first regions amplified by the first and second pairs of PCR primers. The claim optionally includes an amplified DNA region comprising one other region in the human genome that hybridizes to a fluorescently labelled real-time quantitative PCR probe labelled with a different detectable label than that of the amplified DNA regions comprising the first regions. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.
	It is noted that claim does not require a structure formed by the hybridization between the amplified DNA regions and the probes, but merely that the elements are structurally related such that they may hybridize. It is also noted that the optional element of the claim does not require a fluorescently labelled real-time quantitative PCR probe labelled with a different detectable label different than that of the amplified DNA regions comprising the first regions be present in the composition. The amplified DNA region comprising one other region in the human genome must merely be able to hybridize to the probe.

	Claim 38 further limits claim 34 by requiring the first region and the another first region to be on separate chromosomes.

	Claim 39 is drawn to a kit that comprises the elements of claim 34, and further specifies that at least one of the pair of PCR primers or probes are provided in a separate holder.
	The claim optionally further comprises one or more of the recited elements. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

The Remarks from 9/9/2020 also acknowledge the Ehrich reference and states “SEQ ID NOs: 15-199 are known in the art to exhibit a specific differential methylation” and that “any of SEQ ID NOs: 15-199 may be used for this purpose, with the expectation that the same intended result would be achieved, for example, quantitatively detecting in a sample from an individual an amount of a species of DNA originating from cells of a given type” (p. 3). Thus, invention of claim 39 as claimed is an alternative or modification to probes and primers known in the prior art as demonstrated by Ehrich.

	Claim 40 further limits claim 39 by requiring the elements discussed in the context of claim 35.

	Claim 41 further limits claim 40 by requiring a fourth pair of PCR primers for amplifying another other region in the human genome and a probe for the another other region that has a label that is different from that of the first and second probes. The “another other region in the human genome” may be any region within the human genome, and is not limited to those selected from SEQ ID NOs: 15-199.

	Claim 42 further limits claim 40 by requiring either first region and the other region to be certain distance from one another. The claim is interpreted as requiring the other region and either first region to be on the same chromosome, because if they were on different chromosomes the distance as measured in bases would not be meaningful.

	Claims 43 and 44 further limit claim 39 by limiting the Markush group of SEQ ID NOs: 15-199 to SEQ ID NOs: 15-187 and 74-147, respectively.

	Claim 45 further limits claim 39 by requiring the two first regions to be on separate chromosomes, thus limiting the first and second PCR primer pairs to those that amplify regions on different chromosomes.

	Claim 46 is drawn to a method for quantitatively detecting a species of DNA originating from cells of a given type in a sample from an individual. The sample includes additional DNA not originating from the cell of a given type and that DNA is differentially methylated DNA, relative to the species of DNA originating from the cells of the given type.
	The claim limits the sample to plasma or serum of maternal origin from a pregnant female and the species of DNA originates from a fetus or a placenta of a feus. The species of DNA is circulating cell-free DNA, which is a well-known source of DNA fragments.
	The method requires two steps.
	The first step is treating the DNA present in the serum or plasma sample from a pregnant female with a reagent that differentially modifies methylated and non-methylated DNA. The step broadly encompasses well-known processes, such as bisulfite treatment of DNA.
	The second step is quantitatively detecting in the sample the presence of methylation in the species of DNA at two or more first regions that are differentially methylated between the species of DNA and the DNA not originating from cells of the given type, which are fetal or placental cells. Detecting methylated DNA indicates the presence of the amount of fetal or placental cell-free DNA and the absence of methylated DNA indicates the absence of fetal or placental cell-free DNA.
	The detection of the second step is done using a single aliquot of cell-free DNA of the plasma or serum sample of a pregnant female in a single vessel using the probes of claim 34.
	The detection of the second step further comprises amplifying first regions using the pairs of PCR primers of claim 34.
	In short, the method involves modifying cell-free DNA from a serum or plasma sample from a pregnant female for the detection of methylated and non-methylated DNA and detecting the amount of methylated DNA in a single aliquot of the serum or plasma sample from a pregnant female, which corresponds to cell-free DNA from fetal or placenta cells, using the first and second primers and first and second probes of claim 34 in a single vessel.

The Remarks from 9/9/2020 also acknowledge the Ehrich reference and states “SEQ ID NOs: 15-199 are known in the art to exhibit a specific differential methylation” and that “any of SEQ ID NOs: 15-199 may be used for this purpose, with the expectation that the same intended result would be achieved, for example, quantitatively detecting in a sample from an individual an amount of a species of DNA originating from cells of a given type” (p. 3). Thus, invention of claim 46 as claimed is an alternative to methods using the probes and primers known in the prior art as demonstrated by Ehrich.

	Claim 47 further limits claim 46 by requiring quantitatively detecting an amount of total DNA in the serum or plasma sample from a pregnant female using at least one other region that is not differentially methylated between the cell-free DNA of the fetal or placental cells and the other cell-free DNA of the serum or plasma sample from a pregnant female. The claim further requires amplifying the other region with a third pair of PCR primers. The amplification of the first regions of differentially methylated cell-free DNA and the other region of cell-free DNA that is not differentially methylated occurs in a single aliquot in a single vessel. A first fluorescence from the first and second probes and a second fluorescence from a third fluorescently labelled real time quantitative PCR probe is detected.
	The claim effectively encompasses the use of the composition of claim 35.
	
	Claim 48 further limits claim 47 by requiring the use of the composition of claim 42.
	
	Claims 49 and 50 further limit claim 46 by limiting the Markush group of SEQ ID NOs: 15-199 to SEQ ID NOs: 15-187 and 74-147, respectively. Effectively claims 49 and 50 require the use of the kits of claims 43 and 44, respectively.

	Claim 51 further limits claim 46 by encompassing the use of the kit of claim 45.

	Claim 52 further limits claim 34 further describes a result produced from the use of the composition.

	Claim 53 depends from the composition of claim 52 and describes a result produced from the use of the composition.

	Claim 54 further limits the method of claim 47 and describes a result that further flows from the active method steps of claim 47.

	Claim 55 depends from the method of claim 54 and describes a result produced from carrying out the active method steps of claim 54.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 52, the claim states “an aneuploid number of one or more fetal chromosomes is determined with an accuracy that is greater than an accuracy obtained with differently labeled first and second fluorescently labelled real-time quantitative PCR probes”. A product claim is defined structurally, not by its function or use. See MPEP § 2114 & § 2173.05(g). It is unclear what additional structural elements, if any, are required by the composition of claim 52 in order to achieve the recited accuracy.
	Claim 53 depends from claim 52 and is rejected for the same reason.
	Regarding claim 53, the claim further describes the result of claim 52. It is unclear what additional elements, if any, are required by the composition of claim 52 in order to achieve the recited accuracy.
	Regarding claim 54, the claim recites “an aneuploid number of the one or more fetal chromosomes is determined with an accuracy that is greater than obtained with differently labeled first and second fluorescently labelled real-time quantitative PCR probes”. It is unclear what additional elements or steps, if any are required by the method of claim 47 in order to achieve the recited accuracy.
	Claim 55 depends from claim 54 and is rejected for the same reason.
	Regarding claim 55, the claim further describes the result of claim 54. It is unclear what additional elements, if any, are required by the method of claim 54 in order to achieve the recited accuracy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison (US 2012/0302448 A1) and Ehrich (WO 2011/034631 A1; previously cited).
The following are new rejections.
Regarding claim 34, Hutchison teaches compositions of two pairs of primers and probes for detecting the respective amplicons of the primer pairs that are labeled with the same label (i.e. color 1) (para. 133). See Fig. 9A for an exemplary schematic of the sets of primers and the labeled probes.
Hutchison teaches the composition is compatible with the analysis of cell-free DNA (para. 25 and 216).
While Hutchison teaches the primers and probes are used in dPCR, there is nothing in the claims that structurally distinguish the real-time quantitative PCR probes of the claims from those of Hutchison. It is further noted that the probes of Hutchison include TaqMan™ probes (para. 56 and 218) and other probes compatible with real-time quantitative PCR (para. 105).
Hutchison further teaches the compositions are for methylation analysis (para. 188-190) and copy number analysis (para. 145).
Regarding claim 35, Hutchison teaches the composition includes a third set of primers for detecting a third target and third probe that is labeled with a different label (i.e. color 2). See Fig. 9A for an exemplary schematic detecting the sets of primers and the labeled probes.
Regarding claim 36, Hutchison teaches the composition is in a single reaction vessel in the form of a droplet (para. 133) or a single detection vessel in the form of a detection apparatus (para. 133).
Regarding claim 37, Hutchison teaches the composition is used to amplify a template DNA (para. 133), resulting in an amplified DNA region that is hybridized to primers and/or probes.
Regarding claim 38, Hutchison teaches the regions are on separate chromosomes (para. 154).
Regarding claim 39, Hutchison teaches compositions of two pairs of primers and probes for detecting the respective amplicons of the primer pairs that are labeled with the same label (i.e. color 1) (para. 133). See Fig. 9A for an exemplary schematic of the sets of primers and the labeled probes.
Hutchison teaches the composition is compatible with the analysis of cell-free DNA (para. 25 and 216).
While Hutchison teaches the primers and probes are used in dPCR, there is nothing in the claims that structurally distinguish the real-time quantitative PCR probes of the claims from those of Hutchison. It is further noted that the probes of Hutchison include TaqMan™ probes (para. 56) and other probes compatible with real-time quantitative PCR (para. 105).
Hutchison further teaches making the primer and probes separately (para. 218), meaning they were in separate holders.
Regarding claim 40, Hutchison teaches the composition includes a third set of primers for detecting a third target and third probe that is labeled with a different label (i.e. color 2). See Fig. 9A for an exemplary schematic detecting the sets of primers and the labeled probes.
Regarding claim 41, Hutchison teaches detecting 5 targets with two labels, only VIC and VIC and FAM or only FAM and VIC and FAM (para. 157).
Regarding claim 45, Hutchison teaches the regions are on separate chromosomes (para. 154).
Regarding claim 46, Hutchison describes the compositions described above in the rejection of claim 34 may be used to analyze, detect and quantify methylation differences, using bisulfite treatment (para. 188-190.
Regarding claim 52, the claim does not require any additional elements other than that of claim 34.
While Hutchison teaches the above compositions and methods, Hutchison does not specifically the primers and probes are for amplifying regions of at least one of SEQ ID NOs 15-199 as required by claims 34, 39, 43, 45, 46, 47, 49 and 50.
However, Ehrich demonstrates that such regions were known and are beneficial in detecting differential methylation status to distinguish between fetal and maternal cell-free DNA and chromosomal aneuploidies.
Regarding claims 34, Ehrich teaches compositions for amplifying and detecting differential methylated regions (DMRs) in a digital PCR method (p. 9, 21 and 24).
The targets of primers and probes are identified as being represented by SEQ ID NOs: 90-261.
It is noted the instant specification cites the Ehrich reference as teaching hypermethylated regions that were known in the art. The Remarks from 9/9/2020 also acknowledge the Ehrich reference and states “SEQ ID NOs: 15-199 are known in the art to exhibit a specific differential methylation” and that “any of SEQ ID NOs: 15-199 may be used for this purpose, with the expectation that the same intended result would be achieved, for example, quantitatively detecting in a sample from an individual an amount of a species of DNA originating from cells of a given type” (p. 3). Thus, in view of the instant specification and the Remarks on the record, it is the Examiner’s position that Ehrich renders obvious any combination of first and second pairs of PCR primers that amplify SEQ ID NOs: 15-199 because they are obvious variants of one another and can be reasonably expected to have the same intended result.
Regarding claim 42, the DMRs of Ehrich are separated by the distances encompassed by claim 42.
Regarding claims 43 and 44, Ehrich teaches the regions of SEQ ID NOs: 15-187 in view of the instant specification and the Remarks of record acknowledge that each of the SEQ ID NOs are functionally equivalent as noted above. Thus, Ehrich renders obvious the primer sets of claims 43 and 44.
Regarding claim 46, Ehrich teaches a method in which nucleic acids are treated with bisulfite, amplified with primers and detected with probes (p. 30-31).
Ehrich teaches the use of maternal plasma samples (p. 5 and 11), which include fetal cell-free DNA and the analysis of DMRs that differentiate fetal and maternal DNA as noted in the rejection of claim 34.
Regarding claim 46, Ehrich teaches compositions for amplifying and detecting differential methylated regions (DMRs) in a digital PCR method (p. 9, 21 and 24).
The targets of primers and probes are identified as being represented by SEQ ID NOs: 90-261.
It is noted the instant specification cites the Ehrich reference as teaching hypermethylated regions that were known in the art. The Remarks from 9/9/2020 also acknowledge the Ehrich reference and states “SEQ ID NOs: 15-199 are known in the art to exhibit a specific differential methylation” and that “any of SEQ ID NOs: 15-199 may be used for this purpose, with the expectation that the same intended result would be achieved, for example, quantitatively detecting in a sample from an individual an amount of a species of DNA originating from cells of a given type” (p. 3). Thus, in view of the instant specification and the Remarks on the record, it is the Examiner’s position that Ehrich renders obvious any combination of first and second pairs of PCR primers that amplify SEQ ID NOs: 15-199 because they are obvious variants of one another and can be reasonably expected to have the same intended result.
Regarding claim 47, Ehrich teaches assays for detection of total amount of DNA in the sample using assays that recognize both maternal and fetal DNA species (p. 49).
It would have been prima facie obvious to the ordinary artisan to designed primers to amplify targets present in both maternal and fetal DNA species, which would be species that are not differentially methylated or different between the two sources of DNA and to have labeled them with a different label as taught by Hutchison. The resulting method would detect rare methylated fetal DNA by amplifying multiple DMRs and detecting them with one label and using a different label to detect the total amount of DNA in the sample.
Regarding claim 48, the DMRs of Ehrich are separated by the distances encompassed by claim 48.
Regarding claims 49 and 50, Ehrich teaches the regions of SEQ ID NOs: 15-187 in view of the instant specification and the Remarks of record acknowledge that each of the SEQ ID NOs are functionally equivalent as noted above. Thus, Ehrich renders obvious the primer sets of used in the methods claims 49 and 50.
It is also noted that because all the DMRs are obvious variants of one another, whether the DMRs are on the same or separate chromosomes does not change the fact that they are functionally equivalents of one another in view of the state of the art and the Remarks of record.
Regarding claim 51, Ehrich teaches the primers used in the methods amplify regions from different chromosomes as the DMRs identified by Ehrich included DMRs on separate chromosomes.
It would have been prima facie obvious to have modified the method of Hutchison by substituting the primers of Hutchison with primers targeting the DMRs of Ehrich. One would have been motivated to make the modification as it permits the compositions and methods of Hutchison to be used for the analysis of fetal and maternal cell-free DNA for the purpose of detecting aneuploidies non-invasively. The modification has as reasonable expectation of success as both Hutchison and Ehrich focus on digital PCR and methylation analysis.
Alternatively, it would have been prima facie obvious to the ordinary artisan to have modified the methods and composition of Ehrich by using the primer and probe configurations of Hutchison which amplified regions that are detected with probes sharing the same labels. One would have been motivated to make such a modification as it allows the probes to be used in methods using a device with the ability to detect a limited number of fluorophores, e.g. two. The modification has as reasonable expectation of success as both Ehrich and Hutchison focus on digital PCR and methylation analysis.
Regarding claims 52 and 53, the combination of Hutchison and Ehrich renders obvious the elements required by the composition of claims 52 and 53. The claims do not set forth any structural features of the composition outside of what is required by claim 34.
Regarding claims 54 and 55, the combination of Hutchison and Ehrich renders obvious the elements required by the methods claims 54 and 55. The claims do not set forth any structural features of the method outside of what is required by claim 47.

Claims 34-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrich (WO 2011/034631 A1; previously cited) in view of Yeung (US 2004/0229211 A1; previously cited).
The following rejections have been maintained.
Regarding claims 34, Ehrich teaches compositions for amplifying and detecting differential methylated regions (DMRs) in a fluorescent real-time PCR assay (p. 30-31, e.g. MethyLight) or by digital PCR (p. 9, 21, 24 and 33-34).
The composition includes PCR primers for targets and probes for the amplified targets (p. 31).
The targets of primers and probes are identified as being represented by SEQ ID NOs: 90-261.
It is noted the instant specification cites the Ehrich reference as teaching hypermethylated regions that were known in the art. The Remarks from 9/9/2020 also acknowledge the Ehrich reference and states “SEQ ID NOs: 15-199 are known in the art to exhibit a specific differential methylation” and that “any of SEQ ID NOs: 15-199 may be used for this purpose, with the expectation that the same intended result would be achieved, for example, quantitatively detecting in a sample from an individual an amount of a species of DNA originating from cells of a given type” (p. 3). Thus, in view of the instant specification and the Remarks on the record, it is the Examiner’s position that Ehrich renders obvious any combination of first and second pairs of PCR primers that amplify SEQ ID NOs: 15-199 because they are obvious variants of one another and can be reasonably expected to have the same intended result.
While Ehrich teaches different probes for different amplified targets, Ehrich does not specifically teach the probes have the same fluorescent label.
However, Yeung teaches a sensitive methodology using multiplex real time PCR with one dye.
Regarding claim 34, Yeung teaches two or more target sequences are amplified simultaneously in the same PCR reaction as a multiplex PCR. Yeung further teaches two or more sets of primers may target different regions of the same or different genes. Yeung further teaches the probe sets use the same reporter. Yeung teaches if the biological specimen contains one gene that has two or more regions targeted by different sets of primers, the multiplex real time PCR with one dye method will detect a total sum of all the primer sets and will not be able to differentiate which quantity with which specific sequence it is amplifying but an increase of sensitivity will occur. Yueng teaches another scenario where only fragments of a gene are expected to be present, the simultaneous multiplexing with different primers targeting the different regions of the gene will be able to have a much higher chance of gene detection. Yueng teaches whether the biological specimen contains the minutest genetic material for testing, or whether the starting material is fragmented to start with, or fragmented due to enzyme digestion or other routes of destruction, the multiplex real time PCR with one dye technique is the sensible as well as sensitive answer for its detection. See entire document, in particular para. 8.
It would have been prima facie obvious to the ordinary artisan at the time of invention to have modified the composition of Ehrich by incorporating the use of a single fluorescent label on the collection of probes for sensitive detection as taught by Yeung. One would have been motivated to make such a modification because probes sharing a single fluorescent label as described by Yeung are useful in detecting minute amounts of targets and are useful in the context of fragmented nucleic acids. Both of which describe the nucleic acids targeted by the compositions of Ehrich as they represent fragmented fetal derived nucleic acids within a maternal sample. The modification has a reasonable expectation of success as it simply combines known elements from known real time PCR assays based on the knowledge of the ordinary artisan.
Regarding claim 35, the modified composition of Ehrich renders obvious the elements of claim 34 as encompassed by claim 35.
Ehrich does not teach including a third set of primers for amplifying other regions in the human genome and a third fluorescently labelled probe that detects the amplification product of the third set of primers.
However, Yeung teaches including primers for other targets along with a probe that has a label different from commonly shared label. See para. 38-42.
It would have been prima facie obvious to the ordinary artisan to have included a third set of primers and a third probe with a different label in the composition of Ehrich in order to detect different targets or to detect mutations. The modification has a reasonable expectation of success as it modestly increases the number of targets amplified and detected by the composition.
Regarding claim 36, the modified composition of Ehrich renders obvious the elements of claim 34 as encompassed by claim 36.
When the compositions of Ehrich (p. 30-31) and/or Yeung (para. 8) are used, the elements of claim 34 are included within a single reaction/detection vessel as they are multiplex assays.
Regarding claim 37, when the modified composition of Ehrich is used in a multiplex PCR assay, the amplified regions are present and the probes will be able to hybridize to their respective targets.
Regarding claim 38, Ehrich teaches primers for amplifying regions from different chromosomes as the DMRs identified by Ehrich included DMRs on separate chromosomes.
It is also noted that because all the DMRs are obvious variants of one another, whether the DMRs are on the same or separate chromosomes does not change the fact that they are functionally equivalents of one another in view of the state of the art and the Remarks of record.
Regarding claim 39, the combination of Ehrich and Yeung render obvious the primer sets and probes of the kit of claim 39 for the reasons described in the rejection of claim 34.
Providing at least one primer set or probe in a separate container is prima facie obvious. The ordinary artisan would readily appreciate the primers and/or probes could be supplied individually in separate containers or together in a single master mix of primers or probes. Providing the reagents in at least one separate container allows one to customize a given assay for detection and analysis of particular targets.
Regarding claims 40-41, the combination of Ehrich and Yeung demonstrate why it would have been prima facie obvious to have included a third primer set and a third probe with a different label as described in the rejection of claim 35.
It would have been further obvious to have further included any additional number of primer sets and probes for the analysis of other regions of interest, such as different mutations, polymorphic sites, etc. Adding additional primer sets and probes to a kit is within the skill of the ordinary artisan.
Regarding claim 42, it would have been prima facie to have targeted other regions downstream or upstream of the DMRs of Ehrich in view of Yeung because Yeung teaches that when targets are fragmented, such as those of interest to Ehrich, the simultaneous multiplexing with different primers targeting different regions or genes has a much higher chance of target detection (para. 8).
Regarding claims 43 and 44, Ehrich teaches the regions of SEQ ID NOs: 15-187 in view of the instant specification and the Remarks of record acknowledge that each of the SEQ ID NOs are functionally equivalent as noted above. Thus, Ehrich renders obvious the primer sets of claims 43 and 44.
Regarding claim 45, Ehrich teaches primers for amplifying regions from different chromosomes as the DMRs identified by Ehrich included DMRs on separate chromosomes.
It is also noted that because all the DMRs are obvious variants of one another, whether the DMRs are on the same or separate chromosomes does not change the fact that they are functionally equivalents of one another in view of the state of the art and the Remarks of record.
Regarding claim 46, Ehrich teaches a method in which nucleic acids are treated with bisulfite, amplified with primers and detected with probes (p. 30-31).
Ehrich teaches the use of maternal plasma samples (p. 5 and 11), which include fetal cell-free DNA and the analysis of DMRs that differentiate fetal and maternal DNA as noted in the rejection of claim 34.
It would have been prima facie obvious to have modified the method of Ehrich by incorporating the elements of Yeung regarding the use of a single label for multiple amplification products as described above.
Yeung further teaches how the probe signals are detected and what the information indicates (para. 8).
Thus, using the modified composition of Ehrich to modify the method of Ehrich renders obvious claim 46.
Regarding claim 47, Ehrich teaches assays for detection of total amount of DNA in the sample using assays that recognize both maternal and fetal DNA species (p. 49).
It would have been prima facie obvious to the ordinary artisan to have modified the method of Ehrich by designing primers to amplify targets present in both maternal and fetal DNA species, which would be species that are not differentially methylated or different between the two sources of DNA and to have labeled them with a different label as taught by Yeung. The resulting method would detect rare methylated fetal DNA by amplifying multiple DMRs and detecting them with one label and using a different label to detect the total amount of DNA in the sample.
Regarding claim 48, it would have been prima facie to have targeted other regions downstream or upstream of the DMRs of Ehrich in view of Yeung because Yeung teaches that when targets are fragmented, such as those of interest to Ehrich, the simultaneous multiplexing with different primers targeting different regions or genes has a much higher chance of target detection (para. 8).
Regarding claims 49 and 50, Ehrich teaches the regions of SEQ ID NOs: 15-187 in view of the instant specification and the Remarks of record acknowledge that each of the SEQ ID NOs are functionally equivalent as noted above. Thus, Ehrich renders obvious the primer sets of used in the methods claims 43 and 44.
Regarding claim 51, Ehrich teaches the primers used in the methods amplify regions from different chromosomes as the DMRs identified by Ehrich included DMRs on separate chromosomes.
It is also noted that because all the DMRs are obvious variants of one another, whether the DMRs are on the same or separate chromosomes does not change the fact that they are functionally equivalents of one another in view of the state of the art and the Remarks of record.
Regarding claims 52 and 53, the combination of Ehrich and Yeung renders obvious the elements required by the composition of claims 52 and 53. The claims do not set forth any structural features of the composition outside of what is required by claim 34.
Regarding claims 54 and 55, the combination of Ehrich and Yeung renders obvious the elements required by the methods claims 54 and 55. The claims do not set forth any structural features of the method outside of what is required by claim 47.

Response to the traversal of the 103 rejections over Ehrich and Yueng
The Remarks argue one would not have modified the method of Ehrich for real-time PCR detection because Ehrich relies on mass spectrometry. The Remarks argue Ehrich uses mass spectrometry because it is sensitive and using real-time PCR renders the composition and methods of Ehrich inoperative for their intended purpose. The Remarks cite three references to support this conclusion. See p 8-12.
The arguments have been fully considered and are not persuasive. Ehrich teaches a variety of compositions and methods. Ehrich is not solely focused on mass spectrometry. Ehrich also describes the use of digital PCR, which Zimmerman characterizes as being the most accurate as compared to conventional qPCR and mass-spectrometry (p. 1091, paragraph spanning the left and right columns).
The claim does not require the use of real-time quantitative PCR. While the probes are claimed as real-time quantitative PCR probes, the structure of the probes are not distinguished from any other labelled probe, such as those taught by Ehrich and/or Yeung.
Lastly, it is noted the three cited references do not compare the modified method of Ehrich in which multiple regions of the same target may be amplified and detected using probes of the same color in order to increase the detected of fragmented nucleic acids, such as cell-free DNA. The references appear to compare conventional assays in which a single region of each target is amplified and detected. Thus, the references as a whole do not demonstrate that the modified compositions and methods of Ehrich would be rendered inoperable. 
The claims do not require any particular threshold of sensitivity or specificity. A decrease in sensitivity and specificity may be tolerated and accepted in some instances. There is no indication that because mass spectrometry may be more accurate than conventional quantitative PCR, that the level of accuracy for quantitative PCR is not acceptable despite being lower.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634